DETAILED ACTION
                        Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Pursuant to communications filed on 11/11/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 (x4) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                            Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-7, 10, 12, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2007/0291109), hereinafter “Wang”, in view of King (US 2006/0119701).
Regarding claims 1, 12 and 20, Wang discloses a surgical mentoring system / the associated method / the associated non-transitory CRM (see annotated fig 1- Wang discloses a robot system 10 that can be used by medical personnel to monitor and interact with a patient - [0006]; “a remote-controlled robot system 10 that includes a mobile robot 12 and a remote-control station 16; robot 12 may be placed in a home or a facility where one or more patients are to be monitored and/or assisted. The facility may be a hospital or a residential care facility - [0031]. - King expressly discloses that its system may be used in a “education, consulting, remote surgical assistance - [0066]; King also discloses a cart with a mounted, remotely-controlled camera that allows for “networked communications for teleconferencing between hospital operating room/procedure room environments and other remote locations.” [0027] – hence A POSITA would have found it readily apparent that Wang’s robot could also be used for those applications taught in King), comprising: 

    PNG
    media_image1.png
    348
    598
    media_image1.png
    Greyscale

1.a a cart (e.g. interpreted as robot 12 since the plain meaning of “cart” would include a robot as depicted in Wang) including: 
a first camera (cameras 40/42); 
a second camera (video devices 72);
 a speaker (speaker 48); 
a microphone (microphone 46) (see Wang [0015] disclosing that “attached to the robot housing 36 is a pair of cameras 40 and 42, a monitor 44, a microphone(s) 46 and a speaker(s) 48.”- Wang also discloses at [0018] that “robot 12 may include an auxiliary video port 70” and that “a plurality of video devices 72 can be connected to one or more of the ports 70,” including “an otoscope, a ceiling camera and/or a video playback machine such as a VCR or DVD player.” -These video devices “capture video that is transmitted to the remote station 16 through the mobile robot 12,” and are also the claimed “second camera.” - A POSITA would understand that the video devices connected to the auxiliary ports are additional cameras that would constitute the claimed first and/or second cameras); and an input device (see [0033] disclosing the robot could have an input device that allows local operation. For example, the robot may incorporate a voice recognition system that receives and interprets audible commands.),
wherein 
1.b Wang is silent to disclose, the second camera is coupled to the cart via a boom that includes one or more joints configured to allow a distance between a first end of the boom and a second end of the boom to be varied (e.g. King discloses “a portable base, a mast extending upward from the base, and an articulating boom that is fully-pivotable and extendable. A remote-control Pan-Tilt-Zoom camera is mounted at the end of the boom for overhead images of healthcare procedures,” which is the claimed “second camera” and multi-joint “boom.”; see Figs. 1, 3 below. According to King, the “boom 4 will stretch 60” outward, with two lengths 40, and in a retracted position just 22”.” The “boom 4 is capable of articulating to any intermediate position.” – see [0037]. These joints thus allow the distance between a first end of the boom and a second end of the boom to be varied.
    
    PNG
    media_image2.png
    688
    484
    media_image2.png
    Greyscale
 
            
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As discussed above, a POSITA would have found it obvious to incorporate King’s teachings into Wang because a POSITA would have been motivated by the utility and flexibility of a camera mounted on a boom arm, which have been in use for medical applications for many decades. A POSITA would have found it obvious to mount any of Wang’s cameras, including the external camera, using the boom arm disclosed in King.
                
    PNG
    media_image4.png
    419
    388
    media_image4.png
    Greyscale

1.c the cart is configured to be coupled to a remote station via a network, the remote station including a camera, a monitor, a microphone, and a speaker (e.g. Wang discloses a robotic system where robot 12 (the claimed “cart”) is coupled to remote control station 16 (the claimed “remote station”) via a network 18 (the claimed “network”) – [0013]; see also Figure 1 below depicts how the remote control station 16 is coupled to robot 12 via network 18 - Wang further discloses that “the remote control station 16 may include a computer 22 that has a monitor 24, a camera 26, a microphone 28 and a speaker 30” – [0014]),           
1.d wherein the remote station is configured to display a user interface on the remote station monitor, the user interface includes a remote view field, a remote station view field, and a plurality of graphical controls (e.g. Wang discloses a “display user interface (‘DUI’) 220 that can be displayed at the remote station 16.” See [0028]; Wang discloses a remote view field that displays an image by the cart’s first or second camera, because the DUI “may include a robot view field 222 that displays a video image provided one of the cameras 40 or 42, or one of the video devices 72 at the robot location.”; Wang further discloses a station view field that displays an image by the remote station’s camera, because the DUI “may include a station view field 224 that displays a video image provided by the camera of the remote station 16.”; Wang also discloses a plurality of graphical controls, such as a “button 228 that can be selected by a user to display video provided by one of the video devices 72 in the robot view field 222” and “additional graphical icons 230 that allow a user to adjust different parameters of the system such as camera brightness, audio volume, capturing a still picture, etc.”; see Figure 4 depicts the remote station’s DUI. 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

A POSITA would understand button 228 is a graphical control that allows selective display of the video from camera 40, camera 42, and the video devices 72, which are also cameras. Wang discloses that button 228 changes the robot view field from displaying the video from camera 40 or 42 to the video from video device 72, which meets the limitation of selectively displaying video from the first camera or the second camera. A POSITA would also understand that the disclosure of “a robot view 222 that displays a video image provided by one of the cameras 40 or 42, or one of the video devices 72 at the robot location” would include a graphical control to select which of these videos to display in robot view 222.                
1.e the plurality of graphical controls includes two or more of a control to selectively display video from the first camera or the second camera (e.g. Wang discloses a graphical control to selectively display video from the first camera or the second camera in the remote view field, specifically that the remote station’s DUI “may include a robot view field 222 that displays a video image provided by one of the cameras 40 or 42, or one of the video devices 72 at the robot location.”– see [0028]; Wang further discloses that the DUI has “a button 228” that “can be selected by a user to display video provided by one of the video devices 72 in the robot view field 222.”- see [0029]; Wang further discloses “port 70 provides video from one of the video devices, or cameras 40 or 42, based on input from the remote control station 16. For example, the port 70 may feed video from camera 40 and then switch the feed to one of the video devices 72.” – see [0019]) - A POSITA would understand button 228 is a graphical control that allows selective display of the video from camera 40, camera 42, and the video devices 72, which are also cameras. Wang discloses that button 228 changes the robot view field from displaying the video from camera 40 or 42 to the video from video device 72, which meets the limitation of selectively displaying video from the first camera or the second camera. A POSITA would also understand that the disclosure of “a robot view 222 that displays a video image provided by one of the cameras 40 or 42, or one of the video devices 72 at the robot location” would include a graphical control to select which of these videos to display in robot view 222, 
1.f a control to display a still image captured by the first camera or the second camera in the remote view field (e.g. Wang discloses that the remote station’s DUI “may have additional graphical icons 230 that allow the user to adjust different parameters of the system such as camera brightness, audio volume, capturing a still picture, etc.” – see [0029]; see also Figure 4, reproduced below.), 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

A POSITA would understand the depiction of the graphical icons 230 on the right of Figure 4, labeled “REMOTE CONTROLS,” will control remote view 222 due to their proximity. A POSITA would understand that the three icons in Figure 4 below “REMOTE CONTROLS” are the functions of capturing and displaying a still picture of the video playing in remote view 222 (because of the camera icon, as well as Wang’s disclosure of “capturing a still picture” ([0029]), capturing and displaying a recording of the video playing in remote view 222 (because of the video camera icon), and returning to the live view of the video (because of the “LIVE” icon). A POSITA would further understand that the “MEDIA CONTROLS” user interface elements reflect the function of saving the captured still images or recordings (via the save disk icon) and opening those saved images or recordings (via the open folder icon).
1.g a control to selectively display an image captured by the remote station camera on the cart monitor (e.g. Wang discloses “graphical icons 230” that include the function of “capturing a still picture,” which meets the limitation of a control -see [0029]; Wang also discloses “a method for transferring images” that comprises the steps of “capturing a station image with a camera of the remote control station; transmitting the station image to the mobile robot; and displaying the station image on a monitor of the mobile robot,” which meets the claimed “transfer an image to the cart monitor for display.” - See Claim 15; see Figure 4 depicts “LOCAL CONTROLS” labeled as element 230 that includes a camera icon which a POSITA would understand to be the graphical icon for capturing a still picture. Together, a POSITA would understand that the camera icon is a graphical control for capturing a still image of the remote-control station camera and, per claim 15, transmitting the image to the robot for display on its monitor.), and 
1.h a control allowing a user of the remote station to annotate an image displayed on the cart monitor from the remote station (e.g. Wang discloses that “the remote user can circle, annotate, etc. portions of video with a telestrator function of the system 10,” which meets the claimed “controls to annotate an image displayed on the cart monitor from the remote station.” – see [0029]; A POSITA would understand that a telestrator is a device that allows annotations made on a local device to be displayed on a remote device. In the context of Wang, a POSITA would understand that remote user using a telestrator would mean that the remote user’s annotations would be sent to the robot for display.), 
1.i the station view field displays an image captured by the station camera (e.g. Wang discloses that “the DUI 220 may include a station view field 224 that displays a video image provided by the camera of the remote station 16,” which meets the claimed “station view field displays an image captured by the station camera.” – see [0028]), 
1.j the station speaker reproduces a sound captured by the cart microphone, the station microphone captures a sound that is transmitted to and reproduced by the cart speaker (e.g. Wang discloses that “the microphones 28 and 46, and speakers 30 and 48, allow for audible communication between the patient and the user.” See [0015]; As discussed above, and depicted in Figure 1, microphone 28 and speaker 30 are part of the remote station. A POSITA would understand from this disclosure that “audible communication between the patient and the user” means microphone 28 (the claimed “station microphone”) captures sound for output to speaker 48 (the claimed “cart speaker”), and that microphone 46 (the claimed “cart microphone”) captures sound for output to speaker 30 (the claimed “cart speaker”). A POSITA would understand that audible communication between two remote parties must be accomplished by capturing sounds from a microphone within range of one party and transmitting it to a speaker within range of the other party), and 
1.k the orientation of the first camera and the orientation of the second camera can be independently controlled via an input device of the remote station (e.g. Wang discloses that “the robot monitor 44 and cameras 40 and 42 move together in two degrees of freedom including pan and tilt directions.” See [0015]; Wang further discloses commands sent from the remote-control station to the robot that controls the pan and tilt of the head. Wang’s Table III (“The head command controls the head motion. … In velocity mode, the pan and tilt values are desired velocities of the head on the pan and tilt axes, in degree/sec.”); A POSITA would understand that the “head” is the robot monitor since it is located on the head of the robot body in Figure 1, and Wang further discloses that the robot monitor displays the face of the remote user - “The robot monitor 44 is coupled to the remote camera 26 so that the patient can view the user.”-  A POSITA would understand that sending commands to control the pan and tilt of the robot head would likewise control the pan and tilt of the cameras that move together with the robot head. These meet the claimed camera “orientation … controlled from the remote station.” A POSITA would further understand from these teachings that the robot’s video device 72 (such as an external camera) would not be coupled to the movement of the robot monitor, thus meeting the claimed independent control of the cameras.  
Regarding claim 4, Wang in view of King discloses as discussed above in claim 1. Wang further discloses wherein a height of the first camera is less than a height of the second camera (e.g. Wang discloses that “attached to the robot housing 36 is a pair of cameras 40 and 42.” See [0015]; Wang also discloses that a “ceiling camera” “can be connected to one or more of the ports 70,” see [0018]; see also Claim 4 (“wherein said video device is an external camera”). A POSITA would understand that a “ceiling camera” has a height higher than the pair of cameras 40 and 42 attached to the monitor of the robot, especially since Figure 1 depicts the video devices as higher than cameras 40 and 42. As discussed above, it also would have been obvious to mount one of the cameras disclosed in Wang on a boom-arm, which would place that camera higher than the cameras mounted to the robot monitor).  
Regarding claim 5, Wang in view of King discloses as discussed above in claim 1. Wang is silent to disclose wherein the boom includes a handle that can be used to move the second camera (e.g. King discloses that its “boom 4” has “a plurality of lengths of aluminum tubing 42 pivoted endwise at pivots 48 as shown” in Figure 3. See [0037]; A POSITA would understand that any of these lengths of aluminum tubing is the claimed “handle that can be used to move the second camera” in order to have “the boom 4 be extended and angularly positioned as desired to position the camera 12 directly overhead the operating site.” see [0046]; King also discloses a “pull handle 60 facilitates easier one-handed maneuvering of the portable unit 2.” See [0039]. A POSITA would further consider it obvious to incorporate a pull handle on the boom arm for easier adjustment and allow “the boom 4 be extended and angularly positioned as desired to position the camera 12 directly overhead the operating site.” See [0046].
Regarding claim 6, Wang in view of King discloses as discussed above in claim 1. Wang further discloses wherein the cart includes a processor and a hard drive (e.g. Wang discloses that the robot “may include a processor 154” and a “mass storage device 172,” see [0019, 0021]).  
Regarding claims 7 and 15, Wang in view of King discloses as discussed above in claims 1 and 12. Wang further discloses wherein cart includes an input panel that allows a user to provide input (e.g. Wang discloses that “the robot could have an input device that allows local operation,” which meets the claimed “input panel that allows a user to provide input.” A POSITA would understand and find it obvious that the input device is mounted on an input panel that allows a user to provide input in order to allow a user one-handed operation of the input device, such as a joystick).  
Regarding claim 10, Wang in view of King discloses as discussed above in claim 1. Wang further discloses wherein said cart includes a second microphone (e.g. Wang discloses that the robot has “microphone(s),” which meets the claimed “second microphone.” See [0015]).  
Regarding claim 18 and 19, Wang in view of King discloses as discussed above in claim 13. Wang further discloses further comprising controlling the zoom of the first / second camera from the remote station in response to user input (e.g. Wang discloses a command sent from the remote-control station to the robot that “controls zoom for the camera on the robot side.” see Table III).

Claims 2, 3, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang / King in view of Hennion et al (US 2003/0144768), hereinafter “Hennion”.
Regarding claims 2 and 13, Wang/King discloses as discussed above in claims 1 and 12. Wang/King is silent to disclose wherein the two or more controls includes a switch that allows the user to select simultaneous display of video images from the first and second cameras.  
Hennion discloses that the remote system has “a large video screen EV4” which can “simultaneously … display a plurality of images, for example, an echographic image, an image of the face of the patient J3 and an image showing the position of the probe SE on the patient’s abdomen.” Figure 1 also depicts a single screen simultaneously displaying 3 images. A POSITA would have been motivated to incorporate this teaching into Wang (as modified by King) because allowing the simultaneous viewing of multiple images from video feeds at the patient site would allow the doctor at the remote site to view any relevant information without needing to switch between video feeds. In some situations, it would also be beneficial for the doctor to be able to view multiple video feeds at the same time, such as one overhead video of the patient to ensure the patient is unconscious and a closer video of the operating area of the patient to view, for example, the surgical procedure. 
                 
    PNG
    media_image6.png
    517
    894
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

A POSITA would have been motivated to combine Wang and King with Hennion by modifying Wang’s user interface to accommodate a second view that would display the image from one of the video devices. Wang already discloses “button 228 can be selected by a user to display video provided by one of the video devices 72.” See Wang [0028]. A POSITA would find it obvious in view of Hennion to simultaneously display the video from the video device 72 with the video from cameras 40 and 42 already being shown in the robot view field 222. In view of Hennion, a POSITA would further find it obvious to modify Wang’s “auxiliary video port 70,” which Wang discloses comprises “multiple composite video inputs that allow the robot to capture video from the cameras 40 and 42 and the video devices 72,” to simultaneously transfer to the remote station the video from multiple selected devices. 
Regarding claims 3 and 14, Wang/King discloses as discussed above in claims 1 and 12. Wang/King is silent to disclose wherein the video images from both the first camera and the second camera are streamed to the remote station from the cart (e.g. The modification discussed in Claim 2 would include modifying auxiliary video port 70, which receives video from cameras 40 and 42 and video device 72 (see Wang [0019]), to simultaneously transfer the video feeds to the remote station, which meets the cameras “streamed to the remote station from the cart.”).  
Regarding claim 11, Wang in view of King discloses as discussed above in claim 13. Wang/King is silent to disclose wherein the one or more controls includes a control that allows a user to switch between the first microphone and the second microphone (e.g. It was obvious to allow a user to switch between the first and second microphone. Such capabilities have long been available for teleconferencing systems. For example, U.S. Patent No. 6,173,059, which was granted January 9, 2001, discloses a “teleconferencing system” that “analyzes signals from the microphones and selects the signal from one of the microphones.” see Abstract. A POSITA would have been motivated to allow a user to manually switch between microphones because of the well-known benefits of “accommodating speakers as they change positions in their seats, as they move about a conference room, and as various participants in a conference become active speakers.” See col. 2, lines 21-24. A POSITA would have also been motivated to allow a user to switch between microphones using a graphical control.
Claims 8, 9, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang/King in view of Wang et al (US 2005/0204438), hereinafter “Wang-II”.
Regarding claims 8 and 16, Wang/King discloses as discussed above in claims 7 and 13. Wang/King is silent to disclose wherein the user interface includes a location display that provides the location of the cart (e.g. Wang-II discloses that its “DUI 120 may include a location display 138 that provides the location of the robot,” which meets the claimed “provides the location of the cart.” See [0037]. A POSITA would understand that allowing the remote user to know the location of the robot would ensure, for example, that the robot has entered the correct patient’s room for monitoring and teleconferencing. It would have been obvious to incorporate into Wang’s user interface this teaching of a user interface element that provides the location of the robot - A POSITA would also reasonably expect this combination to succeed and yield predictable results. The robot systems in Wang and Wang II are very similar, as are their user interfaces. A POSITA would have understood that incorporating Wang-II’s user interface elements into Wang would predictably lead to the result of Wang’s user interface having those elements perform the functionality disclosed in Wang-II. Such a modification would have been straightforward and simple.).  

    PNG
    media_image8.png
    595
    871
    media_image8.png
    Greyscale
 
Regarding claims 9 and 17, Wang/King discloses as discussed above in claims 7 and 13. Wang/King is silent to disclose wherein the system includes a plurality of carts and the user interface includes a graphical input that can be used to select and control a second cart (e.g. Wang-II discloses a “ChaNGE button 140 that can be used to select and control a different robot in a system that has multiple robots.” See [0037]. A POSITA would also understand that allowing the remote user to select between multiple robots would allow the remote user to more easily switch to a different patient for teleconferencing.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.- US 2004/0107255 to Ludwig et al – which is directed to System for real-time communication between a plurality of Separated users, comprising at least one communication device for use by each of the plurality of users and having an associated display and at least one communication network to which at least first and Second users can connect by logging in at their respective communication devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664